Al

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) . ‘ Page | of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

   

 

 

United States of America JUDGMENT IN A CRIMINAL CASE
Y. {For Offenses Committed On or After November 1, 1987) ~
Eduardo Hidalgo-Valenzuela Case Number: 3:19-mj- -24481
Melissa Bobrow a ~y
Defendant's Attorney | — |
REGISTRATION NO. 91719298 :
-THE DEFENDANT: c
pleaded guilty to count(s) 1 of Complaint I SOUTHER US DISTAK NCTC o UE
C1 was found guilty to count(s) — DEPUTY |

 

 

after a plea of not guilty,
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense Count Number(s}
8:1325 ILLEGAL ENTRY (Misdemeanor) 1,
_O) The defendant has been found not guilty on count(s)
1 Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

L] TIME SERVED t days

 

] Assessment: $10 WAIVED [& Fine: WAIVED
 &] Court recommends USMS, Ick. or DHS or other arresting agency return all property and all documents in
oe defendant’s possession at the time of arrest upon their deportation ar remand Wwe A qual) O- Vale 12 Che |
eT PE Se gen be deported/removed with relative, ~ charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

| Friday, November 29, 2019
Date of Imposition of Sentence

_ Lid

SSE,
DUSM HONORADIT STANLEYABOONE:
ae ED STATES MAGISTRATE JUDGE

Clerk’s:Office Copy | | 3:19-mj-24481

 

Se
Received

 
